DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is April 16, 2018 since applicants have not filed a certified English translation of their foreign priority document FR 1753341.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Response to Amendment
None of the claims have been amended, claims 1-15 have been deleted and new claims 16-28 have been added.  Hence, claims 16-28 are pending in the application.

Information Disclosure Statement
The references cited in the PCT international Search Report by the EPO dated June 6, 2018 and the references cited in the PCT international Search Report of related 

Specification
The substitute specification filed October 17, 2019 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, the phrase “advantageously pentaerythritol tetraethylhexanoate” is considered vague and indefinite because it is unclear whether the limitation following the term “advantageously” is part of the claimed invention.  See MPEP 2173.05(d).  The use of this term suggests that the claimed composition may be produced to the desired end product with or without the inclusion of those components (i.e. limitations).  Therefore, one must resort to conjecture to ascertain applicants intended point.  See Ex parte Steigerwald, 131 USPQ 74 (Bd. App. 1961).  The examiner suggests the deletion 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,256,494) in view of JP 2010/209169.
Yamamoto et al. teach an erasable ink composition for writing on am impervious surface such as a white board, which can be readily erased by wiping with a cloth or paper.  See col. 1, lines 53-56.  With respect to claims 18-20 and 22-27, the erasable ink composition comprises a 40 to 90% by weight of a solvent, 1 to 10% by weight of a pigment, 1 to 25% by weight of a separating agent, 0.5 to 20% by weight of a resin and 0.05 to 20% by weight of an additive such as a hydrocarbon wax as a marker tip drying retarder.  See claim 1, col. 2, lines 41-49 and col. 5, lines 8-15.  With respect to claims 16 and 17, the separation agent is a higher fatty acid ester consisting of a fatty acid of 12-22 carbon atoms and a lower aliphatic alcohol of 1 to 5 carbon atoms, a glycol such as triethylene glycol, glycerin (i.e. glycerol) and mixtures thereof.  See col. 4, lines 5-33.  With respect to claim 21, the solvent can be an alcohol solvent such as ethanol, propanol, butanol and mixtures thereof.  See col. 2, lines 2-11.  With respect to claim 28, Yamamoto et al. further teach that the erasable ink composition is placed in an ink chamber in a holder of a marking pen which has a felt-tip at the end with a cap.  See col. 5, lines 66-68.  A specific example of the erasable ink composition includes 4% by weight of a pigment, 4% by weight of a resin, 31% by weight xylene as a solvent, 50% by weight ethanol as a solvent, 10% by weight glycerin as a separating agent and 1% by weight paraffin wax as an additive.  See Example 10.  Another specific example includes 3% by weight of a pigment, 3% by weight of a resin, 27% by weight benzene as a solvent, 30% by weight i-propanol as a solvent, 24% by weight ethanol as a solvent, 11% by weight triethylene glycol as a separating agent and 2% by weight 
JP 2010/209169 teaches a similar erasable ink composition that contains a neopentyl polyol fatty acid ester such as a pentaerythritol tetrafatty acid ester wherein the number of carbon atoms of the fatty acid group is in the range of 4 to 20 as a release agent.  JP 2010/209169 further teaches that excellent erasability can be obtained by adding the neopentyl polyol fatty acid ester.  See paras. 0006-0008 and paras. 0011-0016 of the English translation (copy provided by the examiner).
Therefore, in view of the combined teachings of Yamamoto et al. and JP 2010/209169, it would have been obvious to one having ordinary skill in the art to have modified the erasable ink composition of Yamamoto et al. by substituting the neopentyl polyol fatty acid ester (i.e. pentaerythritol tetrafatty acid ester wherein the number of carbon atoms of the fatty acid group is in the range of 4 to 20) of JP 2010/209169 for the higher fatty acid ester separating agent consisting of a fatty acid of 12-22 carbon atoms and a lower aliphatic alcohol of 1 to 5 carbon atoms of Yamamoto et al. to provide an erasable ink composition with excellent erasability.

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734